Citation Nr: 9904054	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  98-08 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for intermittent 
exotropia (blurred vision) due to an undiagnosed illness.

2.  Entitlement to service connection for chronic urinary 
problems due to an undiagnosed illness.

3.  Entitlement to service connection for hiatal hernia with 
reflux (stomach problems) due to an undiagnosed illness.

4.  Entitlement to service connection for muscle pain due to 
an undiagnosed illness.

5.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.

6.  Entitlement to service connection for nerve problems with 
fatigue due to an undiagnosed illness.

7.  Entitlement to service connection for male pattern 
baldness (hair loss) due to an undiagnosed illness.
8.  Entitlement to service connection for chronic respiratory 
problems due to an undiagnosed illness.

9.  Entitlement to service connection for diarrhea with 
bleeding due to an undiagnosed illness.

10.  Entitlement to service connection for tinea cruris of 
the groin (skin rash) due to an undiagnosed illness.

11.  Entitlement to service connection for mild xerosis of 
the scalp, hands and arms (skin rash) due to an undiagnosed 
illness.

12.  Entitlement to service connection for hyperhidrosis of 
the feet (skin rash) due to an undiagnosed illness.

13.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability and, if so, whether all the 
evidence both old and new warrants the grant of service 
connection.

14.  Entitlement to an increased rating for chronic muscle 
tension headaches, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran has many years of service in the Arkansas 
National Guard (ARNG), which included multiple periods of 
active duty for training (ACDUTRA).  His DD Form 214 shows 
that he was called to active duty in support of Operation 
Desert Shield/Storm from November 21, 1990, to June 7, 1991, 
and that he served in Southwest Asia (SWA) from January 20, 
1991, to May 13, 1991.

The veteran's claim for service connection for bilateral 
hearing loss was previously denied by rating decision issued 
in October 1991.  The veteran was informed of this adverse 
determination, as well as of his procedural and appellate 
rights, by VA letter, dated November 4, 1991.  He did not 
initiate an appeal.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from January 1997 and January 1998 rating decisions of 
the North Little Rock, Arkansas, Department of Veterans (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought.

In June 1998, the RO completed a VA Form 8, Certification of 
Appeal, which included all of the above-mentioned issues 
except for hyperhidrosis of the feet due to an undiagnosed 
illness, service connection for bilateral hearing loss 
disability, on a new and material basis, and entitlement to 
an increased rating for chronic muscle tension headaches.  
The Board is satisfied, however, that the veteran has timely 
commenced and perfected appeals as to his hyperhidrosis and 
bilateral hearing loss claims AND expressed dissatisfaction 
with the 'downstream' element of compensation level for 
chronic muscle tension headaches.  See 38 C.F.R. §§ 20.200 
through 20.306 (1998); see also Grantham v. Brown, 114 F.3d 
1156 (1997).

The veteran's claim of entitlement to an increased disability 
rating for chronic muscle tension headaches is the subject of 
the REMAND appended to the end of this decision.



FINDINGS OF FACT

1.  The veteran's DD Form 214 shows that he was called to 
active duty in support of Operation Desert Shield/Storm from 
November 21, 1990, to June 7, 1991, and that he served in the 
SWA theater of operations from January 20, 1991, to May 13, 
1991.

2.  The veteran's claimed blurred vision, as shown by VA 
examination, has been attributed to a clinical diagnosis of 
intermittent exotropia following service.

3.  The veteran's claimed genitourinary problems, as shown by 
VA examination, have been attributed to a clinical diagnosis 
of mild colitis following service.

4.  The veteran's claimed stomach problems, as shown by VA 
examination, have been attributed to a clinical diagnosis of 
a small hiatal hernia following service.

5.  The veteran's claimed muscle and joint pain, as shown by 
VA examination, have been attributed to clinical diagnoses of 
status post acute cervical strain, bilateral chronic 
epicondylitis of the elbows and arthralgia of the fingers and 
knees following service.

6.  The veteran's claimed nerve problems with fatigue, as 
shown by VA examination have been attributed to a clinical 
diagnosis of generalized fatigue following service.

7.  The veteran's claimed hair loss, as shown by VA 
examination, has been attributed to a clinical diagnosis of 
male pattern baldness.

8.  The veteran's claimed respiratory disease, as shown by VA 
examination, has been attributed to a clinical diagnosis of 
chronic bronchitis following service.

9.  The veteran's claimed diarrhea with bleeding, as shown by 
VA examination, has been attributed to irritable bowel 
syndrome following service.

10.  The veteran's claimed skin rash of the groin area, as 
shown by VA examination, has been attributed to a clinical 
diagnosis of tinea cruris following service.

11.  The veteran's claimed skin rash of the scalp, hands and 
arms, as shown by VA examination, has been attributed to a 
clinical diagnosis of mild xerosis following service.

12.  The veteran's claimed skin rash of the feet, as shown by 
VA examination, has been attributed to a clinical diagnosis 
of hyperhidrosis following service.

13.  The veteran has not submitted evidence sufficient as to 
justify a belief by a fair and impartial individual that his 
claims for service connection for disabilities due to 
undiagnosed illnesses are plausible.

14.  Entitlement to service connection for bilateral hearing 
loss disability was denied by rating decision issued in 
October 1991.

15.  The evidence added to the record subsequent to the 
October 1991 rating decision includes the following: VA 
clinical records and the veteran's own statements on appeal.

16.  Evidence submitted since the October 1991 decision of 
the RO, when viewed in the context of the entire record, is 
cumulative or redundant, and does not bear directly or 
substantially upon the issue at hand; that is, it does not 
tend to show that the veteran incurred or aggravated a 
bilateral hearing loss disability during his periods of 
ACDUTRA and active duty service.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well grounded claim for 
service connection for intermittent exotropia (blurred 
vision) due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1998).
2.  The veteran has not presented a well grounded claim for 
service connection for urinary problems due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (1998).

3.  The veteran has not presented a well grounded claim for 
service connection for stomach problems due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (1998).

4.  The veteran has not presented a well grounded claim for 
service connection for muscle pain due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (1998).

5.  The veteran has not presented a well grounded claim for 
service connection for joint pain due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (1998).

6.  The veteran has not presented a well grounded claim for 
service connection for nerve problems with fatigue due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(1998).

7.  The veteran has not presented a well grounded claim for 
service connection for hair loss due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (1998).

8.  The veteran has not presented a well grounded claim for 
service connection for chronic respiratory problems due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(1998).

9.  The veteran has not presented a well grounded claim for 
service connection for diarrhea with bleeding due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5107(a) (West 1991); 38 C.F.R. §§  3.303, 3.317 (1998).

10.  The veteran has not presented a well grounded claim for 
service connection for skin rash of the groin area due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5107(a) (West 1991); 38 C.F.R. §§  3.303, 3.317 (1998).

11. The veteran has not presented a well grounded claim for 
service connection for skin rash of the scalp, hands and arms 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 
1154(b), 5107(a) (West 1991); 38 C.F.R. §§  3.303, 3.317 
(1998).

12.  The veteran has not presented a well grounded claim for 
service connection for skin rash of the feet due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5107(a) (West 1991); 38 C.F.R. §§  3.303, 3.317 (1998).

13.  The October 1991 RO decision denying service connection 
for bilateral hearing loss disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104 (1998).

14.  Evidence received since the October 1991 RO decision, 
denying service connection for bilateral hearing loss 
disability, is not new and material, and the veteran's claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by active duty service or active 
duty for training.  38 U.S.C.A. §§ 101 (24), 1110, 1131 (West 
1991).  A veteran who had wartime service or peacetime 
service, after December 31, 1946, is presumed to be in sound 
condition except for those defects noted when examined and 
accepted for active duty service.  See 38 U.S.C.A. § 1137 
(West 1991).  Clear and unmistakable evidence that a 
disability which was manifested in service existed before 
service will rebut this presumption.  38 U.S.C.A. §§ 1111, 
1132 (West 1991).  A preexisting injury or disease will be 
considered to have been aggravated by active duty service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.306(a) (1998).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1998).  The specific finding requiring 
that an increase in disability during peacetime service is 
due to the natural progress of the condition will be met when 
the available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions, and hardships 
of service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(c) (1998).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Disability due to Undiagnosed Illness

I. Background

A review of the veteran's ANRG and service medical records 
shows that he had an essentially normal clinical evaluation, 
save a healed linear scar of the right upper arm and a healed 
burn scar of the left forearm, on clinical evaluation for 
ARNG enlistment purposes in February 1983.  The summary of 
defects and diagnoses portion of the examination report shows 
findings of deficit color vision, mild high frequency hearing 
loss (HFHL) of both ears (AU) and mild near vision deficit.  
There was no mention of the presence of any of the veteran's 
claimed illnesses during his ARNG and active duty service.  
The veteran's April 1991 Report of Medical History for 
separation purposes shows that he certified that, to the best 
of his knowledge, he was in good health.  The accompanying 
Report of Medical Examination reflects that the veteran's 
physical examination was within normal limits (WNL), and that 
he had no health problems while in SWA.  The veteran was 
discharged from active duty on June 7, 1991.

VA clinical records developed in August 1995 show that the 
veteran was seen with complaints of epigastric distress.  An 
upper gastrointestinal (UGI) series confirmed that he had 
hiatal hernia with reflux.

In conjunction with his claim, the veteran was afforded VA 
examination in October 1995:

On dermatological evaluation, he was seen with 
complaints of the development of blisters on the sole and 
sides of his feet.  Examination of the veteran at that time 
revealed a diagnosis of hyperhidrosis of the feet.

On cranial nerve evaluation, the veteran complained of 
recurrent throbbing headaches.  He noted that he had a post-
service whiplash injury in 1992, but the headaches existed 
prior thereto.  The examination report shows diagnoses of 
musculoskeletal/tension headaches and status post residuals 
of an acute cervical strain.

On stomach and intestinal evaluations, the veteran was 
found to have hiatal hernia with gastroesophageal (GE) 
reflux, irritable bowel syndrome and was status post episode 
of acute diarrhea in the Persian Gulf War.

On joint evaluation, he complained of dull, aching pain 
to sharp pain and stiffness in the elbows, fingers and knees.  
Examination of the veteran revealed diagnoses of chronic 
bilateral, lateral epicondylitis, and arthralgias of the 
fingers and knees of an undetermined cause.  

On mental disorders examination, the veteran complained 
of difficulty with concentration, nervousness, sleeping and 
getting along with others.  Examination of the veteran at 
that time revealed an Axis I diagnosis of dysthymic disorder.  

On muscle evaluation, the veteran complained of 
generalized muscle weakness and fatigue.  Examination 
revealed diagnoses of status post laceration of the right 
biceps muscle without residuals impairment, and generalized 
fatigue and muscle weakness of an undetermined etiology.

On non-tuberculosis diseases and injuries evaluation, 
the veteran alleged a 3-week exposure to oil well fire smoke 
while in Kuwait.  He also complained of epistaxis, a cough 
productive of about 1-teaspoon of sputum daily, wheezing, 
dyspnea at rest, dyspnea on exertion and trouble walking 
because of shortness of breath.  Examination of the veteran, 
to include pulmonary function testing (PFT) and chest x-ray, 
revealed diagnoses of chronic bronchitis and status post 
smoke exposure to oil well during the Persian Gulf War.

VA clinical records developed between 1996 and 1997 included 
the veteran's October 1996 Persian Gulf Registry Worksheet 
wherein he claimed that he manifested 10 conditions as a 
result of his military service.  In January 1997, the veteran 
was afforded an esophagogastroduodenoscopy (EGD) and 
colonoscopy as a result of his complaints of dysuria and 
diarrhea.  The EGD was essentially normal, but the 
colonoscopy revealed a small colon polyp and mild colitis.  
The veteran was also treated for dysthymia with prominent 
somatic symptoms versus somatization disorder.

The veteran was also afforded VA examination in July and 
August of 1997:

On general medical examination in August 1997, the 
veteran appeared in no acute distress.  His vital signs were 
noted to be WNLs.  He had a male balding pattern of the hair.  
The veteran's pupils reacted satisfactory to light.  His 
teeth were satisfactorily in repair.  Tympanic membranes were 
normal.  His neck was supple.  There was no adenopathy in the 
neck, supraclavicular, axillary or groin area.  His chest was 
symmetrical.  Expansion was adequate.  The heart had a 
regular beat without audible murmurs.  Breath sounds were 
clear.  Peripheral pulses were good.  The abdomen was 
slightly rotund, soft and non-tender.  The spleen and the 
liver were not palpable.  Bowel sounds were normal.  External 
genitalia were also noted to be normal.  Examination of the 
skin revealed no unusual rashes or abnormal pigmentations.  
The veteran had normal range of motion of his joints in the 
extremities and trunk.  It was also noted that the veteran 
seemed to hear adequately during the examination.  The 
diagnostic impressions were: (1) alleged stomach problems and 
reflux, not found; (2) muscle and joint pain, multiple joint 
involvement without any specific etiology being identified 
and no objective findings; (3) complaint of fatigue; (4) 
complaint of headaches; (5) complaint of hair loss and skin 
rash to be deferred to dermatology exam; (6) alleged 
respiratory problems, but not found; (7) alleged diarrhea 
with bleeding, by history only; (8) memory and nerve 
problems, referred to the psychiatrist and neurologist; (9) 
visual problems, referred to ophthalmologist; and (10) 
hearing loss, deferred to audio exam.  The examiner further 
commented that he was unable to establish a definitive 
diagnosis as to the cause of any of the above symptoms on the 
basis of history and his examination of the veteran.

On dermatologic evaluation in August 1997, the veteran 
was seen with clinical manifestations of tinea cruris of the 
left groin and mild xerosis of the scalp, hands and arms.

On neurological evaluation in August 1997, the veteran 
complained of suffering from headache.  Examination at that 
time revealed a finding of chronic muscle tension-type 
headache, most probably exacerbated by analgesic rebound 
headache, with normal neurological examination at that time.

On mental disorders examination in August 1997, with 
attached addendum dated in September and December 1997, the 
veteran was found to have dysthymia secondary to the Persian 
Gulf War.

On ophthalmologic evaluation in August 1997, the veteran 
complained of blurred vision.  Examination at that time 
revealed a finding of intermittent exotropia.

On audiological evaluation in July 1997, the veteran was 
found to have mild sensorineural hearing loss and 
intermittent tinnitus of both ears.

II. Analysis

The veteran contends, in essence, that his claimed he 
currently manifests various undiagnosed disabilities as a 
result of his service in the SWA theater of operations during 
the Persian Gulf War.

The provisions regarding compensation for certain 
disabilities due to undiagnosed illnesses, as set forth in 
38 C.F.R. § 3.317 (1998), provide:

(a)	(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation to a Persian Gulf veteran 
who exhibits objective indications of 
chronic disability resulting from an 
illness or combination of illnesses 
manifested by one or more signs or 
symptoms such as those listed in 
paragraph (b) of this section, provided 
that such disability:

(i) became manifest either 
during active military, naval, or 
air service in the Southwest Asia 
theater of operations during the 
Persian Gulf War, or to a degree of 
10 percent or more not later than 
December 31, 2001; and

(ii) by history, physical 
examination, and laboratory tests 
cannot be attributed to a clinical 
diagnosis of any known clinical 
diagnosis.

(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.

(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.

(4) A chronic disability resulting 
from an undiagnosed illness referred to 
in this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.

(5) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States.

(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue (2) signs or symptoms 
involving skin (3) headache (4) muscle 
pain (5) joint pain (6) neurologic signs 
or symptoms (7) neuropsychological signs 
or symptoms (8) signs or symptoms 
involving the respiratory system (upper 
or lower) (9) sleep disturbances (10) 
gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) 
abnormal weight loss (13) menstrual 
disorders.

(c) Compensation shall not be paid under 
this section:

(1) if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or

(2) if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or

(3) if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs.

(d) For purposes of this section:

(1) the term "Persian Gulf 
veteran" means a veteran who served on 
active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf War.

(2) the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.
As noted above, the veteran's DD Form 214 shows that he was 
called to active duty in support of Operation Desert 
Shield/Storm from November 21, 1990, to June 7, 1991, and 
that he served in the SWA theater of operations from January 
20, 1991, to May 13, 1991.  Therefore, pursuant to the 
strictures of section 3.317, he is considered to be a Persian 
Gulf veteran.

Nonetheless, "a person who submits a claim for benefits 
under a law administered by the Secretary [of Veterans 
Affairs] shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  The threshold 
question to be answered in this case is whether the appellant 
has presented evidence of well grounded claims; that is, 
claims which are plausible.  If he has not presented well 
grounded claims, his appeals must fail and there is no duty 
to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  Although his claims need not be 
conclusive to be well-grounded, they must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that such claims are plausible.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992).

After a review of the evidence of record, the Board finds 
that service connection for the veteran's claimed 
disabilities due to undiagnosed illnesses are denied as not 
well grounded.

As a preliminary matter, the Board notes that the factual 
premise upon which the veteran seeks service connection is 
that his various problems are the result of "undiagnosed" 
illnesses.  In this regard, the Board observes that one of 
the prerequisites for service connection under section 3.317 
is that the condition may not be attributed to any known 
cause.  However, the medical evidence of record relates each 
of the veteran's claimed symptomatology to a ratable clinical 
diagnosis under 38 C.F.R. Part 4 (1998).  For example, the 
veteran's respiratory disease has been related to chronic 
bronchitis.  Therefore, the veteran's claims of entitlement 
to service connection under the regulations applicable to 
"undiagnosed illness" for veterans of the Persian Gulf War 
are not plausible and may also be view as not well grounded.  
In addition, the Board further observes that even if these 
claims were not discussed in the context of well 
groundedness, his claims of entitlement to service connection 
for "undiagnosed" illnesses under 38 C.F.R. § 3.317 (1998) 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

In reaching its decision, the Board has also considered the 
question of entitlement to service connection other than as a 
result of "undiagnosed" illnesses.  However, the veteran's 
ARNG and active duty medical records do not mention the 
presence of any of his claimed disabilities.  Moreover, the 
medical evidence of record does not establish entitlement to 
presumptive service connection under the above-mentioned 
regulations.  While the veteran contends that his 
disabilities are of service inception, the Board notes that 
The United States Court of Veterans Appeals (Court) has held 
that where the determinative issue is one involving medical 
causation, etiology or diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Because lay persons are not competent to offer 
medical opinions or competent medical evidence, lay 
assertions of medical opinion, diagnosis or causation cannot 
constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak, supra; 
Magana v. Brown, 7 Vet. App. 224, 227 (1994); and Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).  Therefore, it is the 
finding of the Board that service connection for the 
veteran's claimed disabilities, other than as a result of 
undiagnosed illnesses, must also be denied as not well 
grounded.

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefit claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).

In this case, the RO fulfilled its obligation under section 
5103(a) in the January and April 1998 Statements of the Case 
in which the veteran was informed that service connection for 
his various disabilities had been denied because they had 
been determined to result from known clinical diagnoses, 
which neither occurred in or were caused by service.  
Furthermore, by this decision the Board is informing the 
veteran of the evidence which is lacking and necessary to 
make his claims well grounded.

New and Material Evidence

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural- 
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1110, 1111, 1112 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.303, 3.307, 3.309 (1998).  For the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).

Under the appropriate laws and regulations, once a rating 
decision becomes final, a veteran's claim may not be reopened 
and reviewed unless new and material evidence is submitted by 
or on behalf of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 20.1105 (1998).  New and material evidence 
is evidence which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Additionally, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1991).

The Federal Circuit has recently set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin that required reopening of claim on the 
basis of "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the case was declared 
invalid.  Thus, the legal standard that remains valid, 
38 C.F.R. § 3.156(a), requires that in order for new evidence 
to be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans v. Brown, 9 Vet. App. 273 (1996), the 
Court explained that in order to reopen a previously and 
finally disallowed claim (whether decided by the Board or an 
RO), there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.

Applying the Court's instruction to the instant case, the 
Board again notes that the veteran's bilateral hearing loss 
disability claim was last considered by the RO in an October 
1991 rating decision.  Therefore, the Board's analysis of the 
evidence submitted for the purpose of reopening the veteran's 
claim must include review of all evidence submitted 
subsequent to the October 1991 rating decision.

The evidence which was of record at the time the RO 
considered this issue in 1991 will be briefly summarized.  
The veteran's ARNG medical records show that he had normal 
clinical evaluation of the ears-general and drums on 
enlistment examination in February 1983.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
--------
--
30
LEFT
30
15
25
--------
--
35

The summary of defects and diagnoses portion of the 
examination report included a finding of mild HFHL of AU.

On periodic examination for retention purposes in May 1987, 
the veteran once again had normal clinical evaluations of the 
ears-general and drums.  On the audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
35
30
LEFT
20
20
15
30
25

The summary of defects and diagnoses portion of the 
examination report noted a finding of hearing deficit.  It 
was recommended that the veteran wear hearing protection.

The veteran was called to active duty in support of Operation 
Desert Shield/Storm from November 21, 1990, to June 7, 1991.  
Although a copy of his enlistment examination, if any, has 
not been associated with the claims folder, it is noted that 
the veteran was again noted to have normal clinical 
evaluations of the ear-general and drums on separation 
examination in April 1991.  On the audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15 
15
35
30
LEFT
30
10
20
30
30

A May 1991 Reference Audiogram reveals that the veteran was 
placed on a H1 Profile, as he was not routinely exposed to 
hazardous noise.

Evidence submitted the October 1991 rating decision included 
various statements of the veteran in which he contended , in 
essence, that his bilateral hearing loss disability was 
aggravated during his active duty service.  In this regard, 
the veteran indicated that before the Persian Gulf War, he 
could hear a squirrel in the leaves and now he is lucky if he 
can hear one that is sitting beside him yelling.  VA clinical 
records developed between August 1995 and December 1997, to 
include his Gulf War Registry, did not mention treatment of a 
bilateral hearing loss disability.  In conjunction with his 
claim for reopen, however, the veteran was afforded VA 
examination in July 1997.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
35
30
LEFT
15
10
15
25
30

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
It was remarked that the pure tones in the right ear were 
within normal limits (WNL) for all frequencies except for a 
mild sensorineural hearing loss (SNHL) from 3,000 to 4,000 
Hertz.  It was also remarked that pure tones in the left ear 
were WNL for all frequencies except for a mild SNHL at 4,000 
Hertz.

After a review of the record, the Board finds that the 
additional evidence presented is only cumulative.  The 
evidence previously of record did not establish that the 
veteran's preexisting bilateral hearing loss disability was 
aggravated during his periods of active duty and ACDUTRA.  In 
fact, a comparative review of the veteran's February 1983 
enlistment and April 1991 separation examination report show 
that his bilateral hearing acuity actually improved or 
remained the same at all decibel levels similarly tested.

The veteran's present statements are not competent evidence 
or opinion to show that his preservice bilateral hearing loss 
disability increased in pathological severity, and thereby 
was aggravated, by service.  Lay parties are not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical education and training.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Grottveit v. Brown, 5 Vet. App 91 (1993).  Moreover, the 
essence of his statements was considered by the RO in its 
1991 decision, and his current assertions are cumulative.  
Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for chronic bilateral hearing loss 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

Even though the additional evidence submitted is not found to 
be new and material, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to reopen a VA benefit 
claim through the presentment of new and material evidence.  
Graves v. Brown, 9 Vet. App. 172 (1996) (per curiam), citing 
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).

In this case, the RO fulfilled its obligation under section 
5103(a) (West 1991) in the April 1998 Statement of the Case 
in which the appellant was informed that, "No new and 
material evidence has been submitted to show that the hearing 
loss was aggravated or incurred in service."  Furthermore, 
by this decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to establish 
a well-grounded claim for service connection.


ORDER

The veteran's claims of entitlement to service connection for 
disabilities due to undiagnosed illnesses are all denied as 
not well grounded.

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss disability, the benefit sought on 
appeal is denied.



REMAND

A review of the evidentiary record reveals that the RO 
initially denied service connection for chronic headaches due 
to an undiagnosed illness by rating decision issued in 
January 1997.  The RO received the veteran's NOD in March 
1997.  Following additional development, however, the RO 
granted service connection and assigned a 10 percent 
disability rating for chronic muscle tension headaches due to 
undiagnosed illness.  The January 1998 rating decision, and 
accompanying SOC, informed the veteran that this award of 
benefits is considered to be a full grant of the benefits 
sought at appeal on this issue.  See Grantham, supra (because 
the veteran's first appeal concerned the rejection of the 
logically up- stream element of service-connectedness, it 
could not concern the logically down-stream element of 
compensation level for jurisdictional purposes).  Therefore, 
the veteran's claim for service connection is no longer in 
appellate status.

Notwithstanding, the Board observes that the veteran's March 
1998 VA Form 9 expressed such dissatisfaction with the 
compensation level assigned that it must be construed as a 
timely filed NOD under the provisions of 38 C.F.R. § 20.201 
(1998), since it was received within one year of notification 
of the January 1998 rating decision.  Yet, the veteran was 
never issued a SOC or SSOC as to the compensation level of 
service-connected chronic muscle tension headaches.  Clearly 
additional procedural development is necessary.  See Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995) (where there has 
been an initial RO adjudication of a claim and a NOD has been 
filed as its denial [in this case entitlement to a disability 
rating in excess of 10 percent], thereby initiating the 
appellate process, the claimant is entitled to a SOC, and the 
RO's failure to issue the same is a procedural development 
requiring remand).

The Board is cognizant of the fact the record also contains a 
June 1998 VA Form 646, as well as a December 1998 Informal 
Hearing Presentation, in which his representative has alleged 
an error of fact relating to the compensation level for 
headache.  These statements could also be reasonably 
construed as a timely filed substantive appeal under the 
provisions of 38 C.F.R. § 20.202 (1998).  However, the 
veteran and his representative are reminded that an appeal 
cannot be perfected until after a SOC or SSOC reflecting the 
"additional" issue is furnished by the RO.  See 38 C.F.R. § 
20.200 (1998).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

The RO should develop for appellate 
purposes the veteran's claim of 
entitlement to an increased disability 
rating for chronic muscle tension 
headaches due to an undiagnosed illness.  
In this regard, the RO should review of 
the various arguments and contentions 
submitted by or on behalf of the veteran, 
and provide him and his representative 
with a statement of the case or 
supplemental statement of the case 
reflecting this "additional" issue.

The veteran and his representative must 
be, and hereby are, notified that a 
timely substantive appeal (VA Form 9) 
must be filed in order to perfect any 
appeal as to this issue, and without such 
the Board will not have jurisdiction.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

